Name: Commission Regulation (EEC) No 3111/86 of 10 October 1986 amending quantitative limits fixed for imports of certain textile products originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 290/28 Official Journal of the European Communities 14. 10 . 86 COMMISSION REGULATION (EEC) No 3111/86 of 10 October 1986 amending quantitative limits fixed (or imports of certain textile products origi ­ nating in China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in China, as fixed in Annex III to Regulation (EEC) No 2072/84, are hereby amended for 1986 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day follo ­ wings its publication in the Official Journal of the Euro ­ pean Communities. Having regard to Council Regulation (EEC) No 2072/84 of 29 June 1984 on common rules for imports of certain textile products originating in the People's Republic of China ('), as last amended by Regulation (EEC) No 3714/85 (2), and in particular Article 10 (2) thereof, Whereas, under Article 10 (2) of Regulation (EEC) No 2072/84, quantitative limits may be increased where it appears that additional imports are required ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 October 1986 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 198 , 27 . 7 . 1984, p . 1 . M OJ No L 357, 31 . 12 . 1985, p . 1 . 14. 10 . 86 Official Journal of the European, Communities No L 290/29 ANNEX Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 2a) 55.09 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics; narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics China IRL tonnes 170 55.09-06, 07, 08, 09, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63 , 64, 65, 66, 67, 70 , 71 , 73, 83, 84, 85, 87, 88, 89, 90, 91 , 92, 93, 98, 99 a) Of which other than unbleached or bleached